Robustelli v Westchester Towers Owners Corp. (2015 NY Slip Op 04300)





Robustelli v Westchester Towers Owners Corp.


2015 NY Slip Op 04300


Decided on May 20, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-09364
 (Index No. 50557/12)

[*1]Filomena Robustelli, respondent, 
vWestchester Towers Owners Corp., et al., appellants.


Margaret G. Klein (Mischel & Horn, P.C., New York, N.Y. [Scott T. Horn and Naomi M. Taub of counsel), for appellants.
Meagher & Meagher, P.C., White Plains, N.Y. (Keith Clarke of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Westchester County (Lefkowitz, J.), dated September 10, 2014, which denied their motion for summary judgment dismissing the complaint.
ORDERED that the order is reversed, on the law, with costs, and the defendants' motion for summary judgment dismissing the complaint is granted.
The plaintiff allegedly was injured when she slipped and fell in the laundry room of a building owned by the defendant Westchester Towers Owners Corp., and managed by the defendant Prime Locations, Inc. The plaintiff commenced this action against the defendants to recover damages for personal injuries.
Contrary to the defendants' contention, they failed to establish, prima facie, that the plaintiff did not know what had caused her to slip and fall (see Morales v New York City Hous. Auth., 125 AD3d 619; Lamour v Decimus, 118 AD3d 851; Giraldo v Twins Ambulette Serv., Inc., 96 AD3d 903; Brown v Linden Plaza Hous. Co., Inc., 36 AD3d 742). However, the defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that they did not create the alleged hazardous condition that caused the plaintiff to slip and fall or have actual or constructive notice of its existence (see Gordon v American Museum of Natural History, 67 NY2d 836; Seung Chul Na v JP Morgan Chase & Co., 123 AD3d 903; Farren v Board of Educ. of City of N.Y., 119 AD3d 518; Guzman v Jewish Bd. of Family & Children's Servs., Inc., 103 AD3d 776; Alami v 215 E. 68th St., L.P., 88 AD3d 924). In opposition, the plaintiff failed to raise a triable issue of fact.
Accordingly, the Supreme Court should have granted the defendants' motion for summary judgment dismissing the complaint.
BALKIN, J.P., ROMAN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court